In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Lerner, J.), dated January 5, 1987, which granted the defendant’s motion to dismiss the complaint and denied their cross motion to amend their notice of claim.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court, Queens County, did not abuse its discretion in granting the defendant’s motion to dismiss the complaint and denying the plaintiffs’ cross motion to amend their notice of claim based on prejudice to the defendant *578resulting from the failure of the plaintiffs to describe the location of the alleged accident with sufficient particularity until almost 14 months after the accident. This delay deprived the defendant of its right to a meaningful and adequate opportunity to investigate the accident and to evaluate the merits of the claim at a time when evidence and information with respect thereto remained readily available. Mollen, P. J., Lawrence, Eiber and Sullivan, JJ., concur.